 

EXHIBIT 10.64

 

Amendment No. 2

Taylor Capital Group, Inc.

Deferred Compensation Plan

 

THIS AMENDMENT is made by Taylor Capital Group, Inc., a Delaware corporation
(the “Employer”).

 

WHEREAS, THE EMPLOYER AMENDED AND RESTATED THE TAYLOR CAPITAL GROUP, INC.
DEFERRED COMPENSATION PLAN (THE “PLAN”), WITH AN EFFECTIVE DATE OF APRIL 1,
2001; AND

 

WHEREAS, THE EMPLOYER CURRENTLY MAINTAINS THIS PLAN FOR THE BENEFIT OF A SELECT
GROUP OF MANAGEMENT AND HIGHLY COMPENSATED EMPLOYEES; AND

 

WHEREAS, PURSUANT TO SECTION 3.2 MATCHING CONTRIBUTION OF THE PLAN DOCUMENT, AN
ELECTION TO MAKE A MATCHING CONTRIBUTION, AS THAT TERM IS CURRENTLY DEFINED IN
THE PLAN DOCUMENT, MAY BE MADE AT THE SOLE AND ABSOLUTE DISCRETION OF THE
ADMINISTRATOR TO BE CREDITED TO SOME OR ALL OF THE PLAN PARTICIPANTS, AS THAT
TERM IS CURRENTLY DEFINED IN THE PLAN DOCUMENT; AND

 

WHEREAS, PURSUANT TO SECTION 3.2 MATCHING CONTRIBUTION, THE AFOREMENTIONED
CONTRIBUTION(S) WOULD BE ALLOCATED TO THE APPLICABLE PLAN PARTICIPANT’S
ACCOUNTS, AS THAT TERM IS CURRENTLY DEFINED IN THE PLAN DOCUMENT, PURSUANT TO A
PLAN PARTICIPANT’S ELECTION MADE IN ACCORDANCE WITH SECTION 5.1 ACCOUNTS OF THE
PLAN DOCUMENT; AND

 

WHEREAS, THE EMPLOYER NOW WISHES TO AMEND THE PLAN DOCUMENT TO PROMOTE THE
UTILIZATION OF A PLAN PARTICIPANT’S RETIREMENT ACCOUNT, AS THAT TERM IS DEFINED
IN PLAN DOCUMENT, THROUGH THE MANDATORY ALLOCATION OF THE ABOVE REFERENCED
MATCHING CONTRIBUTION TO A PLAN PARTICIPANT’S RETIREMENT ACCOUNT; AND

 

WHEREAS, Section 10.10 Amendment and Termination of the Plan document confers to
the Employer the sole authority to modify, amend and terminate the Plan, subject
to non-applicable restrictions; and

 

WHEREAS, pursuant to the aforementioned authority to amend the Plan, the
Employer herby amends the Plan with an effective date coinciding with the
execution date of this Amendment No. 2.

 

NOW THEREFORE, in consideration of the foregoing premises, desires and promises
contained in the Plan, the Plan shall be amended as follows:

 

1. Article 3, Contributions, Section 3.2 “Matching Contribution” of the Taylor
Capital Group, Inc. Deferred Compensation Plan is to be revised to incorporate
the following provision, in it’s entirety, as an amendment and replacement to
the original provision:

 



--------------------------------------------------------------------------------

 

“3.2 Matching Contribution. At its sole and absolute discretion, the
Administrator may elect to make a Matching Contribution to the Account of some
or all of the Participants. The amount of the Matching Contribution, if any,
shall be determined by the Administrator annually and communicated to all
Eligible Employees. Nothing in this Plan or any other agreement or document
shall represent or be construed to represent an obligation or promise of the
Administrator to make Matching Contributions on behalf of a Participant at any
time. Such Matching Contribution shall be allocated to the Participant’s
Retirement Account in accordance with Section 5.1.”

 

2. Article 4, Vesting, Section 4.2 “Vesting of Matching Contribution” of the
Taylor Capital Group, Inc. Deferred Compensation Plan is to be revised to
incorporate the following provision, in it’s entirety, as an amendment and
replacement to the original provision:

 

“4.2 Vesting of Matching Contributions. Upon completion of one (1) Year of
Service, a Participant shall have a 20% vested right to the portion of his or
her Retirement Account attributable to Matching Contribution(s) and any earning
thereon; upon completion of two (2) Years of Service, a 40% vested right; three
(3) Years of Service, a 60% vested right; four (4) Years of Service an 80%
vested right; five (5) Years of Service, a 100% vested right. Participant shall
have a 100% vested right to the portion of his or her Retirement Account, as
provided for in Section 5.1, attributable to Matching Contribution(s) and any
earnings thereon, upon Participant’s death, Disability or Retirement.”

 

3. Article 5, Vesting, Section 5.1 “Accounts” of the Taylor Capital Group, Inc.
Deferred Compensation Plan is to be revised to incorporate the following
provision, in it’s entirety, as an amendment and replacement to the original
provision:

 

“5.1 Accounts. The Administrator shall establish and maintain a bookkeeping
account in the name of each Participant. The Administrator shall also establish
subaccounts, as provided in subsection (a), (b), and/or (c), below, as elected
by the Participant pursuant to Article 3.

 

  (a)   A Retirement Account shall be established for each Participant. His or
her Retirement Account shall be credited with Deferrals (as specified in the
Participant’s Deferral Election), any Matching, Discretionary and/or Executive
Discretionary Contributions allocable thereto and the Participant’s allocable
share of any earnings or losses on the foregoing. Each Participant’s Account
shall be reduced by any distributions made plus any federal, state and/or local
tax withholding and any social security withholding tax as may be required by
law.

 

  (b)   A Participant may elect to establish one or more College Education
Accounts in the name of a “Student” at the time of his or her Deferral. For
purposes of this Article, Student shall mean an individual who has not yet
attained the age of fourteen (14) at the time the account is initially
established. Each Participant’s College Education Account shall be

 



--------------------------------------------------------------------------------

 

       credited with Deferrals (as specified in the Participant’s Deferral
Election), any Discretionary and/or Executive Discretionary Contributions
allocable thereto and the Participant’s allocable share of any earnings or
losses on the foregoing. Each Participant’s Account shall be reduced by any
distributions made plus any federal, state and/or local tax withholding and any
social security withholding tax as may be required by law.

 

  (c)   A Participant may elect to establish one or more Personal Goals Accounts
by designating a year of payout at the time the account is initially
established. The minimum initial deferral period for Personal Goals subaccounts
shall be five (5) years. Each Participant’s Personal Goals Account shall be
credited with Deferrals (as specified in the Participant’s Deferral Election),
any Discretionary and/or Executive Discretionary Contributions allocable thereto
and the Participant’s allocable share of any earnings or losses on the
foregoing. Each Participant’s Account shall be reduced by any distributions made
plus any federal, state and/or local tax withholding and any social security
withholding tax as may be required by law.

 

  (d)   The Participant shall not exceed a total of ten (10) open College
Education and Personal Goals subaccounts at any time.”

 

4. The Plan’s index shall be automatically amended to reflect the changes as
provided for in this Amendment No. 2.

 

IN WITNESS WHEREOF, the undersigned duly authorized member of the Committee has
caused the foregoing amendment to be executed this 18th day of December, 2002.

 

/s/    MELVIN E. PEARL        

--------------------------------------------------------------------------------

On behalf of the Committee as Aforesaid